PER CURIAM.
The summary judgment entered in this case is reversed, as appellant presented sufficient evidence below to raise a material factual issue. Additionally, upon remand it should be noted by the parties that this is not a case where the impact rule would be applicable, but rather one of an owner’s liability for an intentional tort committed by a third party on its property. See Allen v. Babrab, Inc., 438 So.2d 356 (Fla.1983); Stevens v. Jefferson, 436 So.2d 33 (Fla.1983); Orlando Executive Park Inc. v. Robbins, 433 So.2d 491 (Fla.1983).
REVERSED and REMANDED.
UPCHURCH, C.J., COBB and SHARP, JJ., concur.